Citation Nr: 0821835	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  02-17 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II, with diabetic retinopathy, 
peripheral vascular disease and erectile dysfunction.

2.  Entitlement to a compensable rating for atherosclerotic 
heart disease, status post myocardial infarction, status post 
three vessel coronary artery bypass graft, status post 
multiple angioplasties, status post stent placement, prior to 
September 26, 2007.

3.  Entitlement to a rating in excess of 30 percent for 
atherosclerotic heart disease, status post myocardial 
infarction, status post three vessel coronary artery bypass 
graft, status post multiple angioplasties, status post stent 
placement, since September 26, 2007.

4.  Entitlement to service connection for a right shoulder 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1963 until March 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

The veteran provided testimony at a March 2008 
videoconference hearing before the undersigned.  A transcript 
of that proceeding is associated with the claims folder.  

The RO had characterized the veteran's right shoulder claim 
as being secondary to his service-connected diabetes 
mellitus, type II.  However, at his March 2008 
videoconference hearing, he clarified that his right shoulder 
claim was simply raised on a direct basis.  As such, the 
appropriate issue for consideration is that indicated on the 
title page of this decision.  

Additional evidence was submitted in March 2008, subsequent 
to the certification of the appeal to the Board.  This 
evidence was accompanied by a waiver of Agency of Original 
Jurisdiction (AOJ) consideration. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran was 
not required to regulate his activities due to diabetes 
mellitus, type II.  

2.  Throughout the rating period on appeal, compensable 
residuals of diabetes mellitus, type II, including diabetic 
retinopathy, peripheral vascular disease, and erectile 
dysfunction have not been shown.

3.  Prior to September 26, 2007, stress test findings reveal 
ejection fraction no greater than 7 METs.

4.  Since September 26, 2007, ejection fraction findings 
reflect METs greater than 5 but not greater than 7.

5.  A chronic right shoulder disorder was not shown in 
service; right shoulder symptomatology was not shown for many 
years thereafter.  A right shoulder disorder is unrelated to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, with diabetic retinopathy, 
peripheral vascular disease and erectile dysfunction have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code (DC) 7319 
(2007).

2.  The criteria for a compensable rating for atherosclerotic 
heart disease, status post myocardial infarction, status post 
three vessel coronary artery bypass graft, status post 
multiple angioplasties, status post stent placement, prior to 
September 26, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
DC 7005-7017 (2007).

3.  The criteria for a 60 percent rating, but no more, for 
atherosclerotic heart disease, status post myocardial 
infarction, status post three vessel coronary artery bypass 
graft, status post multiple angioplasties, status post stent 
placement, since September 26, 2007, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, DC 7005-7017 (2007).

4.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

In this case, the veteran's claims of entitlement to higher 
ratings stem from the initial assignment of a disability 
rating.  As such, the claims require consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diabetes Mellitus, Type II

Throughout the rating period on appeal, the veteran's 
diabetes mellitus, type II, has been evaluated as 20 percent 
disabling pursuant to DC 7913.   

Under DC 7913, a 20 percent rating is warranted where the 
evidence demonstrates that the disability requires insulin 
and restricted diet, or; oral hypoglycemic agent and a 
restricted diet.  In order for the veteran to be entitled to 
the next-higher 40 percent evaluation, it must be shown that 
the disability requires insulin, restricted diet and 
regulation of activities.  

The Board has reviewed the evidence of record and finds no 
support for assignment of the next-higher 40 percent 
evaluation for any portion of the rating period on appeal.  
There is no dispute that the veteran requires insulin and a 
restricted diet to control his service-connected diabetes 
mellitus.  However, the evidence of record fails to 
demonstrate that his diabetes mellitus requires a regulation 
of activities.  

To the contrary, an October 2005 VA examination expressly 
stated that the veteran did not require a regulation of his 
activities due to diabetes mellitus.  A later February 2008 
VA outpatient treatment note indicates that he "wants 
restrictions on his diet and activities included in his 
progress note, so that his diabetes mellitus service 
connected disability can be increased."  The report did not 
actually indicate that regulation of activities was required, 
however.

In a July 2005 statement, the veteran reported that his 
doctor at the VA clinic in Hattiesburg told him to restrict 
his daily activities due to diabetes mellitus.  Further, at 
his October 2005 RO hearing, he again stated that one of his 
doctors did not want him to be active, because of his 
diabetes mellitus.  He remarked that he had been instructed 
to avoid strenuous activities.  He made such assertions again 
at his March 2008 videoconference hearing.  

Despite the veteran's assertions, the competent treatment 
records do not reflect any instruction that he regulate his 
activities.  His reports that doctors told him to regulate 
his activities are acknowledged.  However, a lay person's 
account of what a physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Given this, and in light of the October 2005 VA examination 
which clearly indicated that a regulation of activities was 
not required, the Board concludes that his disability picture 
does not most nearly approximate the next-higher 40 percent 
evaluation under DC 7913.  

The Board has also considered whether a separate evaluation 
for any compensable complication of the veteran's service-
connected diabetes is warranted here pursuant to Note (1) 
following DC 7913.  That note instructs the rater to evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under DC 7913.

In the present case, diabetic retinopathy, peripheral 
vascular disease and erectile dysfunction have been 
identified as complications of the veteran's service-
connected diabetes.  They have been evaluated as a component 
of his single 20 percent rating under DC 7913.  However, as 
indicated above, for any of these disorders that are shown to 
be compensable in degree, assignment of a separate rating 
would be warranted.

The Board will first consider whether a compensable rating is 
warranted for diabetic retinopathy.  In this regard, it is 
noted that the diagnostic criteria pertinent to diseases of 
the eye (38 C.F.R. § 4.84a, DCs 6000 through 6035) do not 
specifically set forth rating criteria pertinent to 
retinopathy.  The severity of retinopathy can be ascertained, 
however, as analogous to impairment of central visual acuity 
(DCs 6061 through 6079).  

Under these rating criteria, a compensable disability rating 
can be assigned when corrected vision in one eye is no better 
than 20/50, and corrected vision in the other eye is no 
better than 20/40 (DC 6079).  When corrected vision in each 
eye is no better than 20/40, compensation is not appropriate 
(DC 6079).

In the present case, VA examination in October 2005 revealed 
20/25 corrected near vision in the right and left eyes.  
Thus, assignment of a compensable rating based on visual 
acuity is not warranted here.  

Next considering peripheral vascular disease, the Board notes 
that there is no diagnostic code specifically addressing this 
condition. Thus, evaluation by analogy through the provisions 
for other cardiovascular disorders is appropriate.  See 38 
C.F.R. § 4.27.  

Moreover, under DC 7120 for varicose veins, a noncompensable 
rating is assigned where there are symptomatic palpable or 
visible varicose veins.  To warrant a 10 percent rating, the 
competent evidence must reveal intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.   

In evaluating the veteran's peripheral vascular disease, the 
Board calls attention to a May 2001 private cardiology 
report, which contained an impression of leg weakness and 
discomfort.  A history of revascularization of the saphenous 
vein graft was noted.  A May 2004 VA examination revealed 
complaints of easy fatigability in the lower extremities.  No 
objective findings were noted.  

Upon subsequent VA examination in October 2005, the dorsalis 
pedis and posterior tibialis pulses were full and equal, 2+.  
There was no discoloration, and the feet had normal warmth.  
There was good capillary filling time in both great toes.  
There were no ulcerations or other abnormalities on the feet 
or legs and sensory examination was intact.  

Most recently, VA examination in September 2007 noted 
complaints of leg fatigue upon walking in excess of 30 to 40 
feet, as well as complaints of numbness.  Objectively, 
peripheral pulses in the feet were +2.  The examiner noted 
that the pulses in the feet were good, as was capillary flow 
in the toes.  There was no edema.

Overall, then, the objective evidence of record is not found 
to demonstrate a disability picture most nearly approximating 
a compensable evaluation for peripheral vascular disease 
under DC 7120.  There are no other relevant diagnostic codes 
for consideration based on the symptoms demonstrated in the 
record.  

The Board will finally consider whether a separate 
compensable evaluation for erectile dysfunction is warranted.  
Under DC 7522, a 20 percent rating applies where the evidence 
demonstrates penis deformity with loss of erectile power.  
However, the evidence does not show any deformity of the 
penis.  

The veteran reported at his October 2005 examination that he 
used a vacuum pump which enabled him to engage in sexual 
activity.  Thus, any loss of erectile power caused by his 
erectile dysfunction has been corrected with the use of the 
pump.  Therefore, his overall disability picture is not found 
to be commensurate with the criteria for a 20 percent 
evaluation under DC 7522.  Moreover, no alternate diagnostic 
codes are applicable.

In sum, there is no support for a rating in excess of 20 
percent for the veteran's diabetes mellitus, type II, for any 
portion of the rating period on appeal.  There is also no 
support for assignment of separate ratings for complications 
of his diabetes to include diabetic retinopathy, peripheral 
vascular disease, and erectile dysfunction.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Atherosclerotic Heart Disease

For the period prior to September 26, 2007, the veteran's 
service-connected heart disability was evaluated as 
noncompensable pursuant to DC 7005-7017.  Effective September 
26, 2007, a 30 percent rating was assigned.  

Note (2) to 38 C.F.R. § 4.104, concerning disabilities of the 
cardiovascular system, indicates that one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  

When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used. 

In order to warrant the next-higher 10 percent rating under 
either DC 7005 or 7017, the evidence must demonstrate 
documented coronary artery disease resulting in a workload of 
greater than 7 METs but not greater than 10 METs causing 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  

In November 2001, the veteran underwent a VA examination.  He 
reported the need for nitroglycerin tablets 4-5 times per 
month.  Lungs were clear and there were no complaints of 
dyspnea, fatigue, dizziness or syncope.  He was on 
medication.  A stress test performed in February 2002, in 
conjunction with the VA examination, revealed a workload of 7 
METs.  The ejection fraction was 50 to 55 percent.  

A December 2004 VA examination report indicated that a stress 
test was not performed at that time.  While the veteran 
continued to report need for nitroglycerin 1-3 times per 
month and occasional dizziness, he denied syncope and lungs 
were clear.  He walked on a treadmill a couple times a week 
and was on medication.

Based on the evidence above, the Board finds that a 10 
percent rating was not warranted prior to September 2007 
because his METs were not over 7 and his disability picture 
was more consistent with a noncompensable rating than with a 
10 percent rating.  

As previously noted, the veteran's evaluation for a heart 
disability was increased to 30 percent disabling effective 
September 26, 2007.  A 30 percent evaluation applies where 
the evidence shows a workload of greater than 5 METs, but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness or syncope, or evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram or X-ray.

In order to achieve the next-higher 60 percent evaluation, 
the evidence must demonstrate more than one episode of acute 
congestive heart failure in the past year; workload greater 
than 3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

VA examination in September 2007 indicated that the veteran's 
cardiac function per echocardiogram revealed ejection 
fraction of 45 to 50 percent.  The examiner estimated that, 
based on those figures, his METs would be greater than 5 but 
not greater than 7.  Stress testing was not performed because 
the veteran was having angina at rest.   

It is noted that the ejection fraction results reported at 
the VA examination on September 26, 2007, support a 60 
percent rating for the veteran's heart disability.  However, 
the RO awarded only a 30 percent evaluation, based on the 
estimated METs finding.  

In the December 2007 rating decision, the RO explained why a 
60 percent rating was not assigned.  In this regard, it was 
noted that the original grant of service connection for heart 
disease was awarded on a presumptive basis.  Specifically, it 
was determined that heart disease preexisted the onset of the 
veteran's diabetes mellitus, type II, but was aggravated by 
the diabetes.  

Therefore, the RO determined that although the evidence met 
the requirements for a 60 percent rating under DCs 7005-7017, 
the veteran was only entitled to receive compensation for the 
degree of disability representing aggravation of the baseline 
heart condition.  The RO then found that 30 percent 
represented the degree of cardiac symptoms made worse by the 
diabetes mellitus, type II.  

In theory, the Board is in full agreement that the veteran 
should only be  compensated for the degree of disability 
representing aggravation of the baseline heart condition.  
However, the determination of what percentage of symptoms are 
attributable to the baseline condition and what percentage 
are attributable to aggravation from a service-connected 
disability must be based on competent medical findings.  

Here, the record does not contain any competent medical 
statements indicating that only half of the veteran's cardiac 
symptoms were due to aggravation of his preexisting heart 
disease.  In fact, the VA examiner at the October 2005 
examination stated that it would be speculative to attempt to 
determine the degree of impact the diabetes had on the 
veteran's heart disease.  

Moreover, it is noted that stress test results in February 
2002 showed an ejection fraction from 50 to 55.  Thus, there 
was a clear worsening from 2002 to 2007, during which time 
the veteran unquestionably suffered from diabetes.  In the 
absence of medical evidence stating so, the Board finds no 
basis for concluding that the worsening ejection fraction 
results between 2002 and 2007 were somehow only attributable 
to the underlying heart disease and not due to any impact 
caused by his diabetes mellitus.  Rather, all reasonable 
doubt is resolved in the veteran's favor and a 60 percent 
evaluation is warranted.    

Next, the Board finds that an evaluation in excess of 60 
percent evaluation is not warranted for any portion of the 
rating period on appeal.  Indeed, to warrant a 100 percent 
rating under DC 7005 or 7017, the evidence must show chronic 
congestive heart failure, or workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

The Board acknowledges the veteran's March 2008 
videoconference hearing testimony, in which he endorsed 
symptoms of chest pain, shortness of breath and dizziness 
associated with his heart disability.  However, the competent 
evidence, as discussed in pertinent part above, does not 
contain METs or ejection fraction findings consistent with 
the criteria for a 100 percent evaluation under DCs 7005-
7017.  No other diagnostic codes are applicable.  

In sum, the evidence supports a 60 percent rating for the 
veteran's atherosclerotic heart disease, status post 
myocardial infarction, status post three vessel coronary 
artery bypass graft, status post multiple angioplasties, 
status post stent placement.  

Extraschedular Consideration

The evidence does not reflect that the disabilities at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records show complaints of right shoulder 
pain in September 1967.  Specifically, the veteran complained 
of a pulled muscle.  The remainder of the service medical 
records do not reveal any complaints or treatment referable 
to the right shoulder.  Separation examination in March 1968 
was normal and the veteran did not indicate any right 
shoulder problems in a report of medical history completed at 
that time.  Therefore, there was no chronic right shoulder 
disorder shown in service.

Following active service, a VA examination in January 1987 
revealed mild osteoarthritis of the right shoulder joint.  
This is the first time where chronic right shoulder pathology 
was identified.  At that time, the veteran reported that he 
was seen in service for shoulder aches.  He did not receive 
further treatment but indicated that he experienced right 
shoulder pain in the years following separation, when he 
worked as a driller in oil fields.  

Private medical records dated in August 2001 show a diagnosis 
of chronic tear, right rotator cuff.  The veteran reported 
that his pain dated back to his active service in Vietnam.  A 
subsequent VA examination in November 2001 contained a 
diagnosis of chronic tear, right rotator cuff.  The examiner 
noted that he saw no mention of a shoulder injury during the 
veteran's active service.  A VA outpatient treatment record 
dated in July 2006 reflected further complaints of right 
shoulder pain.  He again stated that his right shoulder pain 
began during active service, while he was in Vietnam.

At his March 2008 videoconference hearing, the veteran denied 
any traumatic injury to the right shoulder in service, but 
explained that he began to experience right shoulder pain 
while he was in Vietnam.  He was treated for right shoulder 
pain in 1967 and was told the problem was a dry socket.  He 
did not receive continued treatment.  

He testified that his pain persisted following service.  He 
treated his right shoulder symptoms with over- the-counter 
medications.  He then received steroid injections from a 
private physician, probably in the 1970s or 1980s.  He 
expressed that it was unlikely he would be able to obtain any 
additional records from that doctor.  He then reported 
additional right shoulder treatment, likely in the late 
1990s.  

Again, the first post-service documentation of a right 
shoulder symptomatology was noted at the veteran's VA 
examination in January 1987, approximately a decade following 
his separation from active service.  In this regard, evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Again, the veteran's report of continuous right shoulder 
symptomatology since active service has been detailed.  In 
this vein, it is acknowledged that he is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

While recognizing the reports of continuous right shoulder 
symptomatology, 
the absence of documented complaints or treatment for several 
years following military discharge is found to be more 
probative than his current recollection as to symptoms 
experienced in the distant past.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In this case, no competent opinion causally relates 
a current right shoulder disorder to active service.

The veteran believes that a current right shoulder disability 
is causally related to active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the evidence does not support a grant of service 
connection for a right shoulder disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claims arise from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

With respect to the veteran's service connection claim, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the veteran in October 2001 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the normal findings on separation 
examination in 1968, followed by the absence of post-service 
treatment or findings for almost a decade, do not indicate 
that a current right shoulder problem may be related to the 
isolated report of treatment seen in 1967.  Therefore, in 
this case, an examination to obtain a nexus opinion is not 
necessary under McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  Additionally, 
records from the Social Security Administration have been 
affiliated with the claims folder.  

Moreover, the veteran's statements in support of his claims 
are of record, including testimony provided at a March 2008 
videoconference hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  T

he Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, with diabetic retinopathy, peripheral 
vascular disease and erectile dysfunction, is denied.

A compensable rating for atherosclerotic heart disease, 
status post myocardial infarction, status post three vessel 
coronary artery bypass graft, status post multiple 
angioplasties, status post stent placement, prior to 
September 26, 2007, is denied.

A 60 percent rating, but no more, for atherosclerotic heart 
disease, status post myocardial infarction, status post three 
vessel coronary artery bypass graft, status post multiple 
angioplasties, status post stent placement, since September 
26, 2007, is granted, subject to governing criteria 
applicable to the payment of monetary benefits..

Service connection for a right shoulder disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


